BROWN, Chief Judge,
dissents.
_JjThe majority opinion states: “In the case sub judice, Defendant’s claim that his sentence was constitutionally excessive is simply not borne out by the record before us. As noted above, the sentencing range for aggravated robbery is 10 to 99 years at hard labor without benefits. The sentence imposed, 26 years, falls on the low end of the sentencing range. When Defendant’s unconscionable conduct, including his surprise attack on a defenseless victim and repeated blows to the victim’s head with a rock, is viewed in light of the harm done to *15society, Defendant’s sentence does not shock the sense of justice, other than perhaps in its leniency.” I agree.
The trial court considered a number of mitigating and aggravating circumstances and imposed a “light” sentence. There is no affirmative evidence in the record to show that defendant’s sentence was the product of vindictiveness by the trial judge because he chose to go to trial. In fact, it appears to demonstrate a bias toward leniency. I respectfully dissent and would affirm defendant’s conviction and sentence.